On Application for Rehearing
PER CURIAM.
Insofar as we affirmed the judgment of the district court awarding plaintiff a divorce, a rehearing is refused.
The incidental question of the custody of the minor child Elizabeth Kay Bailey, however, should be given further consideration. As we pointed out in the original opinion, the law considers the child’s best interest and welfare to be paramount in awarding custody in a case of this nature. Unfortunately, the record in this case is not sufficient for us to determine whether the trial judge acted wisely in awarding the child to her father, and thus a rehearing to resolve this question would serve no useful purpose. Therefore in the interests of justice we have decided to remand this case to the district court for the exclusive purpose of receiving additional evidence on the question of whether it would be more advantageous for this little girl to be entrusted to the care of her mother or of her father. Art. 157, La.Civ. Code.
This case is therefore ordered remanded to the Civil District Court for the Parish of Orleans solely for trial and decision of *307the issue of custody of the minor child Elizabeth Kay Bailey.
HAMITER, J., concurs in the order of remand; .otherwise he dissents.